

THIRD AMENDMENT TO CREDIT AGREEMENT


THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of December 23, 2019, among:


RGC MIDSTREAM, LLC (“Borrower”),
TRUIST BANK, formerly known as BRANCH BANKING AND TRUST COMPANY, as a Lender
(“Truist”),


ATLANTIC UNION BANK, formerly known as UNION BANK & TRUST, as a Lender and as
Administrative Agent (“Atlantic Union”), and


joined by RGC RESOURCES, INC. (“Guarantor”).


Recitals


Borrower, Truist, Atlantic Union and Guarantor have previously executed a Credit
Agreement dated as of December 29, 2015, as amended by First Amendment dated as
of April 11, 2018, and by Second Amendment dated as of February 19, 2019 (the
“Credit Agreement”), and are the only parties to the Credit Agreement.


The Borrower having repaid a portion of the principal borrowed under the Credit
Agreement, the aggregate principal outstanding under the Credit Agreement is now
$[21,388,199.92], and a total of $[4,611,800.08] is now available to borrow
under the Credit Agreement.


Borrower has requested, and Truist and Atlantic Union have agreed, to amend the
Credit Agreement to allow additional borrowings, as provided in this Amendment.


Guarantor joins this Amendment to acknowledge its terms and to confirm that its
Guaranty applies to the Obligations under the Credit Agreement as amended by
this Amendment.


In consideration of the mutual covenants and agreements in this Amendment, the
parties covenant and agree as follows:


Section 1. Definitions. Capitalized terms used but not otherwise defined in this
Amendment have the meanings given them in the Credit Agreement.    


Section 2. Amendments to Credit Agreement.


(a)    The definition of “Commitment” in Section 1.01 of the Credit Agreement is
amended to read as follows:


“Commitment” means, as to each Lender at any time, its obligation to make
Committed Loans to Borrower pursuant to Section 2.01, in an aggregate principal


1

--------------------------------------------------------------------------------




amount at any one time outstanding not to exceed such Lender’s Applicable
Percentage of $41,000,000.00.


(b)    The definition of “Maturity Date” in Section 1.01 of the Credit Agreement
is amended to read as follows:


“Maturity Date” means December 29, 2022, except that if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.
(c)    Schedule 2.01 of the Credit Agreement is amended to read as follows:


SCHEDULE 2.01


COMMITMENTS
AND APPLICABLE PERCENTAGES


Lender
Commitment
Applicable Percentage
Atlantic Union Bank
$24,600,000.00
60.000000000%
Truist Bank
$16,400,000.00
40.000000000%
Total
$41,000,000.00
100.000000000%



Section 3. Representations and Warranties of Borrower.


As an inducement to Agent and the Lenders to execute this Amendment, Borrower
incorporates into this Amendment, and restates to Agent and Lender as of the
Effective Date of this Amendment, each of Borrower's representations and
warranties in Article V of the Credit Agreement, with the following changes:


For purposes of the representations and warranties in Section 5.05 of the Credit
Agreement, “Audited Financial Statements” means the audited consolidated balance
sheet of Guarantor and its Subsidiaries for the fiscal year ended September 30,
2019, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of Guarantor and its
Subsidiaries, including the notes thereto;


The representations and warranties in Section 5.05 (b) of the Credit Agreement
are with respect to the unaudited balance sheets, statements of income or
operations, shareholder's equity and cash flows as of or for the period ending
June 30, 2019;


The representation and warranty in Section 5.06 that there has been no adverse
change in the status, or financial effect on any Loan Party or any Subsidiary
thereof is with respect to the period since September 30, 2019;




2

--------------------------------------------------------------------------------




The representation and warranty in Section 5.12 (c) (ii) that no Pension Plan
had an Unfunded Pension Liability exceeding $6,000,000 and no post-retirement
benefit Plan had an unfunded liability exceeding $6,000,000 is as of September
30, 2019; and


For purposes of the representations and warranties, “Loan Documents” means the
Credit Agreement, each Note, the Guaranty and this Amendment.


Section 4. Effective Date.


This Amendment will become effective on the first date on which each of the
following conditions is satisfied (the “Effective Date”):


(a) Agent’s receipt of the following, each of which shall be originals or
telecopies (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party, each dated
the date of this Amendment (or, in the case of certificates of governmental
officials, a recent date before such date) and each in form and substance
satisfactory to Agent and each of the Lenders:
(i)    executed counterparts of this Amendment, sufficient in number for
distribution to Agent, each Lender and Borrower;
(ii)     an amended and restated Note executed by Borrower in favor of each
Lender;
(iii)     such certificates of resolutions or other action, incumbency
certificates and other certificates of Responsible Officers of each Loan Party
as Agent may require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Amendment and the other Loan Documents to which such Loan
Party is a party;
(iv)     such documents and certifications as Agent may reasonably require to
evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing, in good standing (if such Loan Party is a
corporation) and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;
(v)     a favorable opinion of counsel to the Loan Parties acceptable to Agent
addressed to Agent and each Lender, as to the matters set forth concerning the
Loan Parties and the Loan Documents in form and substance satisfactory to Agent;


3

--------------------------------------------------------------------------------




(vi)     a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required; and
(vii)     a duly completed Compliance Certificate as of the last day of the
fiscal quarter of Borrower most recently ended prior to the Closing Date, signed
by a Responsible Officer of Borrower.
(b)    Borrower has paid to Agent, for the account of each Lender in accordance
with its Applicable Percentage, a commitment fee in the amount of $30,000. The
commitment fee shall be due and payable, and deemed to be fully earned and
nonrefundable, on the date of this Amendment.
(c)    Unless waived by Agent, Borrower has paid all reasonable fees, charges
and disbursements of counsel to Agent (directly to such counsel if requested by
Agent) to the extent invoiced prior to or on the Closing Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between Borrower and
Agent).
Section 5. Miscellaneous.


5.1 This Amendment amends the Credit Agreement and accords with Section 10.01 of
the Credit Agreement. This Amendment is a part of the Credit Agreement and will
(unless otherwise expressly indicated in this Amendment) be construed,
administered and applied in accordance with the terms and provisions of the
Credit Agreement.


5.2 Neither the execution by the Administrative Agent or the Lenders of this
Amendment, nor any other act or omission by the Administrative Agent or the
Lenders or their officers in connection with this Amendment, shall be deemed a
waiver by the Administrative Agent or the Lenders of any defaults which may
exist or which may occur in the future under the Credit Agreement or the other
Loan Documents, or any future defaults of the same provision waived under this
Amendment (collectively “Violations”). Similarly, nothing contained in this
Amendment shall directly or indirectly in any way whatsoever either: (a) impair,
prejudice or otherwise adversely affect the Administrative Agent’s or the
Lenders’ right at any time to exercise any right, privilege or remedy in
connection with the Loan Documents with respect to any Violations; (b) except as
expressly stated in this Amendment, amend or alter any provision of the Credit
Agreement, the other Loan Documents, or any other contract or instrument; or (c)
constitute any course of dealing or other basis for altering any obligation of
the Borrower or any right, privilege or remedy of the Administrative Agent or
the Lenders under the Credit Agreement, the other Loan Documents, or


4

--------------------------------------------------------------------------------




any other contract or instrument. Nothing in this Amendment shall be construed
to be a consent by the Administrative Agent or the Lenders to any Violations.


5.3 Guarantor acknowledges the terms of this Amendment and reaffirms its
obligations under the Guaranty. Guarantor acknowledges and agrees that the
Guaranty remains in full force and effect, without defense, offset, or
counterclaim, and that the Guaranty applies to the Obligations under the Credit
Agreement as amended by this Amendment. Although Guarantor has been informed of
the terms of this Amendment, Guarantor understands and agrees that Agent and
Lenders have no duty to so notify Guarantor or to seek from Guarantor this or
any future acknowledgment, consent or reaffirmation, and nothing contained in
this Amendment shall create or imply any such duty as to any transactions, past
or future.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.


[Remainder of Page Intentionally Left Blank – Signature Pages Follow]




5

--------------------------------------------------------------------------------




 
 
RGC MIDSTREAM, LLC
 
 
 
 
 
 
 
 
 
 
By:
/s/ John S. D'Orazio
 
 
Name: John S. D'Orazio
 
 
Title: President
 
 
 
 
 
 
 
 
 
 
By:
/s/ Paul W. Nester
 
 
Name: Paul W. Nester
 
 
Title: Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
RGC RESOURCES, INC.
 
 
 
 
 
 
 
 
 
 
By:
/s/ John S. D'Orazio
 
 
Name: John S. D'Orazio
 
 
Title: President
 
 
 
 
 
 
 
 
 
 
By:
/s/ Paul W. Nester
 
 
Name: Paul W. Nester
 
 
Title: Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





6

--------------------------------------------------------------------------------




 
 
ATLANTIC UNION BANK, as Administrative
 
 
Agent
 
 
 
 
 
 
 
 
 
 
By:
/s/ H. Victor Gilchrist
 
 
Name: H. Victor Gilchrist
 
 
Title: Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





7

--------------------------------------------------------------------------------






 
 
ATLANTIC UNION BANK, as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ H. Victor Gilchrist
 
 
Name: H. Victor Gilchrist
 
 
Title: Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





8

--------------------------------------------------------------------------------






 
 
TRUIST BANK, as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Ray D. Vaughn
 
 
Name: Ray D. Vaughn
 
 
Title: Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





9